14‐3555‐cv(L) 
     Malmberg v. United States 
      
 1                       UNITED STATES COURT OF APPEALS 
 2                              FOR THE SECOND CIRCUIT 
 3                                 ____________________ 
 4                                                                                         
 5                                   August Term, 2015 
 6    
 7   (Argued: September 25, 2015                              Decided: March 4, 2016) 
 8    
 9                     Docket Nos. 14‐3555‐cv(L), 14‐3913‐cv(XAP)  
10                                             
11                                 ____________________ 
12    
13   CHARLES MALMBERG,                                                               
14          
15                     Plaintiff‐Appellant‐Cross‐Appellee,                           
16                      
17                     v. 
18    
19   UNITED STATES OF AMERICA, 
20    
21                     Defendant‐Appellee‐Cross‐Appellant. 
22    
23                                 ____________________ 
24    
25   Before: CABRANES, POOLER, Circuit Judges, and GARDEPHE, District Judge1. 
26    
27         Charles  Malmberg  sued  the  United  States  under  the  Federal  Tort  Claims 

28   Act  after  surgery  at  the  Syracuse  Veteran’s  Administration  Medical  Center 


     1  The Honorable Paul G. Gardephe, United States District Court for the Southern 
     District of New York, sitting by designation. 
      
 1   (“VA”)  rendered  him  quadriplegic.    After  the  liability  portion  of  a  bifurcated 

 2   bench  trial,  the  district  court  found  the  VA  liable  for  Malmberg’s  injuries.  

 3   Malmberg  v.  United  States,  814  F.  Supp.  2d  159,  167  (N.D.N.Y.  2011).    The 

 4   government does not appeal the district court’s finding of liability. 

 5          Malmberg appeals from the August 21, 2014 judgment of the United States 

 6   District  Court  for  the  Northern  District  of  New  York  (Scullin,  J.)  awarding  him 

 7   damages of $4,468,859.91.  Malmberg v. United States, No. 5:06‐cv‐1042 (FJS/TWD), 

 8   2014 WL 4184737, at *15‐16 (N.D.N.Y. Aug. 21, 2014).  Malmberg argues that the 

 9   district court abused its discretion by (1) offsetting the award for future medical 

10   care  and  benefits  by  subtracting  out  for  services  that  could  be  provided  by  the 

11   VA  for  free,  thus  forcing  him  to  receive  medical  services  from  his  tortfeasor 

12   rather  than  choosing  his  own  medical  providers  in  the  future;  (2)  denying  his 

13   motion to amend his ad damnum clause to increase the amount of damages he 

14   sought;  and  (3)  awarding  $2  million  in  damages  for  past  and  future  pain  and 

15   suffering, which he contends is lower than comparable awards from New York 

16   state courts for similar injuries.  The United States cross‐appeals from the district 

17   court’s refusal to further offset the award for future medical care to reflect future 

18   home health services provided by a third‐party contractor paid for by the VA.  
                                                  2
 1          We  vacate  the  district  court’s  decision  insofar  as  it  offset  the  award  for 

 2   future  medical  care  and  supplies.    Federal  law  does  not  require  that  a  veteran 

 3   injured as a result of the VA’s malpractice be forced to continue under VA care 

 4   for  lack  of  financial  resources  and  be  subject  to  a  concomitant  offset,  and  New 

 5   York  state  law  does  not  warrant  such  an  offset.    In  addition,  we  hold  that  the 

 6   district  court  failed  to  provide  adequate  analysis  to  support  both  its  denial  of 

 7   Malmberg’s motion to increase the ad damnum and its decision to set the award 

 8   for  past  and  future  pain  and  suffering  at  $2  million,  and  we  remand  with 

 9   directions  that  the  district  court  consider  anew  Malmberg’s  motion  to  increase 

10   the ad damnum, taking into account the testimony of Dr. David Hunsinger, and 

11   determine  damages  without  an  offset  for  future  receipt  of  medical  care  and 

12   supplies from the VA, consistent with this opinion.  Finally, we affirm the district 

13   court’s decision not to further offset the award for future home health services on 

14   the  ground  that  the  provision  of  such  services  going  forward  is  not  reasonably 

15   certain.  

16          VACATED and REMANDED in part; AFFIRMED in part. 

17                                    ____________________ 



                                                   3
 1                               ALAN  J.  PIERCE,  Hancock  Estabrook,  LLP  (Robert  B. 
 2                               Nichols,  Buffalo,  NY,  on  the  brief),  Syracuse,  NY,  for 
 3                               Plaintiff‐Appellant‐Cross‐Appellee Charles Malmberg. 
 4    
 5                               JOSHUA  WALDMAN,  U.S.  Department  of  Justice 
 6                               (Benjamin C. Mizer, Acting Assistant Attorney General, 
 7                               Dana J. Martin, U.S. Department of Justice, on the brief), 
 8                               for Richard S. Hartunian, United States Attorney for the 
 9                               Northern District of New York, Washington, DC. 
10    
11   POOLER, Circuit Judge: 

12          Charles  Malmberg  sued  the  United  States  under  the  Federal  Tort  Claims 

13   Act  (“FTCA”)  after  surgery  at  the  Syracuse  Veteran’s  Administration  Medical 

14   Center  (“VA”)  rendered  him  quadriplegic.    After  the  liability  portion  of  a 

15   bifurcated  bench  trial,  the  district  court  found  the  VA  liable  for  Malmberg’s 

16   injuries.  Malmberg v. United States, 814 F. Supp. 2d 159, 167 (N.D.N.Y. 2011).  The 

17   government does not appeal the district court’s finding of liability. 

18          Malmberg appeals from the August 21, 2014 judgment of the United States 

19   District  Court  for  the  Northern  District  of  New  York  (Scullin,  J.)  awarding  him 

20   damages of $4,468,859.91.  Malmberg v. United States, No. 5:06‐cv‐1042 (FJS/TWD), 

21   2014 WL 4184737, at *15‐16 (N.D.N.Y. Aug. 21, 2014).  Malmberg argues that the 

22   district court abused its discretion by (1) offsetting the award for future medical 

23   care  and  benefits  by  subtracting  out  for  services  that  could  be  provided  by  the 
                                                  4
 1   VA  for  free,  thus  forcing  him  to  receive  medical  services  from  his  tortfeasor 

 2   rather  than  choosing  his  own  medical  providers  in  the  future;  (2)  denying  his 

 3   motion to amend his ad damnum clause to increase the amount of damages he 

 4   sought;  and  (3)  awarding  $2  million  in  damages  for  past  and  future  pain  and 

 5   suffering, which he contends is lower than comparable awards from New York 

 6   state courts for similar injuries.  The United States cross‐appeals from the district 

 7   court’s refusal to further offset the award for future medical care to reflect future 

 8   home health services provided by a third‐party contractor paid for by the VA.  

 9          We  vacate  the  district  court’s  decision  insofar  as  it  offset  the  award  for 

10   future  medical  care  and  supplies.    Federal  law  does  not  require  that  a  veteran 

11   injured as a result of the VA’s malpractice be forced to continue under VA care 

12   for  lack  of  financial  resources  and  be  subject  to  a  concomitant  offset,  and  New 

13   York  state  law  does  not  warrant  such  an  offset.    In  addition,  we  hold  that  the 

14   district  court  failed  to  provide  adequate  analysis  to  support  both  its  denial  of 

15   Malmberg’s motion to amend his ad damnum clause and its decision to set the 

16   award for past and future pain and suffering at $2 million, and we remand with 

17   directions  that  the  district  court  consider  anew  Malmberg’s  motion  to  increase 

18   the ad damnum, taking into account the testimony of Dr. David Hunsinger, and 
                                                   5
 1   determine  damages  without  an  offset  for  future  receipt  of  medical  care  and 

 2   supplies from the VA, consistent with this opinion.  Finally, we affirm the district 

 3   court’s decision not to further offset the award for future home health services on 

 4   the  ground  that  the  provision  of  such  services  going  forward  is  not  reasonably 

 5   certain.  

 6                                      BACKGROUND 

 7          Prior  to  the  operation  at  issue,  Malmberg  suffered  from  symptoms 

 8   primarily  in  his  left  arm  –  weakness,  numbness  and  tingling.    He  did  not 

 9   demonstrate  any  symptoms  typically  associated  with  spinal  cord  compression.  

10   On  November  4,  2004,  Malmberg  underwent  surgery  at  the  VA  to  remove  a 

11   degenerative  disc  and  osteophytes  (bony  outgrowths  usually  associated  with 

12   cartilage degeneration).  When he awoke from anesthesia, Malmberg complained 

13   that his legs were weak.  X‐rays and an MRI revealed that he suffered from mild 

14   cord  impingement  at  several  points  in  his  spine,  with  excessive  edema  in  the 

15   spinal cord. He was diagnosed with incomplete quadriplegia.   

16          Persons  wishing  to  sue  the  federal  government  for  money  damages  for 

17   personal  injury  must  do  so  pursuant  to  the  FTCA,  which  requires  putative 

18   plaintiffs to first file an administrative claim.  28 U.S.C. § 2675(a).  Malmberg filed 
                                                 6
 1   his administrative claim in January 2006.  The VA effectively denied the claim by 

 2   failing to act on it within six months.  Id.  (“The failure of an agency to make final 

 3   disposition of a claim within six months after it is filed shall, at the option of the 

 4   claimant any time thereafter, be deemed a final denial of the claim for purposes 

 5   of  this  section.”).    In  August  2006,  Malmberg  sued  the  United  States  for  the 

 6   injuries  he  sustained.    The  district  court  bifurcated  the  trial  at  Malmberg’s 

 7   request, and found the VA liable for Malmberg’s injuries after the first portion of 

 8   the trial.  Malmberg v. United States, 814 F. Supp. 2d 159 (N.D.N.Y. 2011).  

 9         In December 2012, the district court held a bench trial to set the amount of 

10   damages.  The plaintiff’s evidence indicated that before the November 2004 

11   surgery, Malmberg lived independently, although he was not employed because 

12   of the radiculopathy.  He testified that prior to the surgery, he enjoyed an array 

13   of activities, socialized regularly and did not have problems with his legs, right 

14   arm, bladder or bowel.  Post‐surgery, Malmberg has no use of his legs, cannot 

15   stand, and is confined to a wheelchair for the rest of his life.  He must now use a 

16   catheter, which needs to be inserted up to 15 times a day, gets repeated urinary 

17   tract infections and lacks control over his bowels.  Malmberg testified that he 

18   suffers from pain daily, ranging from a 7‐to‐10 on a 1‐to‐10 scale. As his 
                                                 7
 1   condition is not expected to improve, and will likely worsen, he will need 

 2   assistance with daily living tasks for the rest of his life. 

 3         The district court ultimately awarded Malmberg $500,000 for past pain and 

 4   suffering,  $1.5  million  for  future  pain  and  suffering,  and  $2,469,859.91  in 

 5   economic  damages.    The  district  court  offset  the  economic  damages  award  for 

 6   future medical care by subtracting out for medical care and supplies that would 

 7   be  provided  for  free  by  the VA.   The district  court declined to  offset  the  award 

 8   for the costs of home health services provided by third‐party contractors but paid 

 9   for by the VA.  Finally, the district court denied Malmberg’s renewed motion to 

10   increase his ad damnum clause.  This appeal followed.  

11                                        DISCUSSION 

12         Following a bench trial, we review the factual findings of the district court 

13   for clear error and its legal conclusions de novo.  Petereit v. S.B. Thomas, Inc., 63 

14   F.3d 1169, 1176 (2d Cir. 1995).   

15         I.     Offset for medical care and supplies to be provided by the VA. 

16         The district court offset Malmberg’s economic damages award by both the 

17   amount of past services provided by the VA, as well as the cost of future services 

18   that the VA will continue to provide free of charge.  The district court found that 
                                                 8
 1   the  government  should  not  be  forced  to  pay  for  services  that  the  VA  could 

 2   provide for free, although it is not clear whether it relied on federal or state law 

 3   in reaching its conclusion.  Because of this, and because the government argues 

 4   that such an offset is required by both federal and state law, we address each. 

 5          As  he  did  below,  Malmberg  concedes  that  the  offset  for  past  medical 

 6   services  he  received  is  proper.    However,  Malmberg  challenges  the  district 

 7   court’s  offset  against  the  award  for  future  medical  services,  arguing  such  an 

 8   offset is not required under either federal or state law, and that he should not be 

 9   forced  by  financial  constraints  to  receive  medical  care  from  the  tortfeasor 

10   responsible for his injuries.  Whether such an offset against an award for future 

11   medical  costs  is  required  in  our  Circuit  is  an  open  issue.    There  are  competing 

12   rationales  militating  for  and  against  such  an  offset.    On  the  one  hand,  as  the 

13   government reminds us, it is axiomatic that the government does not “pay twice 

14   for the same injury.”  Brooks v. United States, 337 U.S. 49, 53 (1949).  On the other 

15   hand, it is, as this Court has recognized, particularly unseemly to force a plaintiff 

16   to receive medical services from the tortfeasor responsible for his injuries.  Ulrich 

17   v. Veterans Admin. Hosp., 853 F.2d 1078, 1084 (2d Cir. 1988).    



                                                   9
 1           Ulrich  also  involved  a  veteran  who  suffered  an  injury  as  a  result  of 

 2   malpractice  while  being  treated  at  a  Veteran’s  Administration  medical  center.  

 3   There, the district court refused—without explanation‐‐ to award future medical 

 4   damages.    In  urging  reversal,  the  appellant  argued  that  he  was  denied  future 

 5   medical  expenses  “in  part  because  the  trial  court  believed  the  VA  will  provide 

 6   him with free medical care in the future.”  Id.  Unable to discern from the record 

 7   the reason for the district court’s decision to withhold such an award, the Ulrich 

 8   court remanded with directions: 

 9                 It  should  be  pointed  out  that  any  award  for  future 
10                 medical  expenses  should  not  be  limited  on  the  ground 
11                 that, as a veteran, plaintiff is entitled to free VA medical 
12                 care, hospitalization, and institutionalization.  He is not 
13                 obligated  to  seek  medical  care  from  the  party  whose 
14                 negligence  created  his  need  for  such  care  simply 
15                 because that party offers it without charge.  Moreover, it 
16                 is  not  relevant  that  Ulrich  has  sought  treatment  from 
17                 VA  hospitals  in  the  past.    He  has  a  right  to  select  a 
18                 doctor  or  private  hospital  of  his  own  choice  for  his 
19                 future  medical  needs.    Thus,  the  district  courtʹs  failure 
20                 to award future medical expenses was erroneous if and 
21                 to  the  extent  it  relied  on  the  premise  that  the  VA  will 
22                 provide plaintiff free care in the future.  That this might 
23                 result in a windfall for him is a matter for Congress, not 
24                 the courts. 
25                  
26   Id. at 1084 (internal citations omitted).    


                                                   10
 1          The government, viewing the language in Ulrich as dicta, urges reliance on 

 2   a later case, Morgan v. United States, 968 F.2d 200 (2d Cir. 1992).  In Morgan, the 

 3   plaintiff  was  also  a  veteran  awarded  damages  after  he  sought  to  recover  under 

 4   the  FTCA  for  injuries  as  a  result  of  medical  malpractice  at  a  VA  hospital.    This 

 5   Court held that the damages award must be reduced by any amount awarded to 

 6   the  plaintiff  under  38  U.S.C.  §  351  (now  38  U.S.C.  §  1151),  which  requires  the 

 7   government  to  make  certain  disability  benefits  payments  to  veterans  injured 

 8   through  the  fault  of  the  VA.    Id.  at  201‐02.    The  Morgan  court  so  held  because 

 9   Section  351  required  that  when  a  veteran  received  a  judgment  as  the  result  of 

10   such  a  disability,  disability  payments  made  pursuant  to  Section  351  were  to  be 

11   withheld  “until  the  aggregate  amount  of  benefits  which  would  be  paid  but  for 

12   this sentence equals the total amount included in such judgment, settlement, or 

13   compromise.”  968 F.2d at 205 (quoting 38 U.S.C. § 351).  The issue in Morgan was 

14   “whether the phrase ‘total amount included in such judgment’ was intended, as 

15   the government argue[d], to encompass the total amount of any FTCA award to 

16   a  veteran  for  injuries  resulting  from  VA  medical  treatment  or  was  intended 

17   instead,  as  plaintiffs  argue[d],  to  refer  only  to  that  portion  of  such  an  FTCA 

18   award  which  represents  the  veteranʹs  lost  earnings.”    Id.  at  205.    The  Court 
                                                   11
 1   concluded  “that  ‘total  amount’  means  the  total,  not  merely  the  lost  earnings 

 2   component.”    Id.    In  so  doing,  it  relied  on  the  express  language  of  the  statute, 

 3   coupled  with  legislative  history  for  Section  351  “stat[ing]  that  the  goal  of  the 

 4   setoff  provision  was  ‘to  preclude  duplicate recoveries  for  the  same  disability  or 

 5   death.’”  Id. at 207.  The government argues that Morgan requires an offset here, 

 6   because allowing an award for future medical care that could be provided by the 

 7   Veteran’s Administration represents a potential duplicate recovery.  

 8          However, Morgan is distinguishable.  Morgan addressed only the scope of 

 9   the statutorily required setoff for Section 1151 (then Section 351) benefits.  Section 

10   1151  disability  benefits  are  a  separate  category  of  benefits,  provided  only  to 

11   veterans  injured  as  a  result  of  care  provided  by  the  Veteran’s  Administration, 

12   from  the  medical  care  provided  to  all  veterans  by  virtue  of  their  service  to  the 

13   United States, which is provided for in 38 U.S.C. § 1710.  The statutory language 

14   and legislative history of Section 1151 both express a clear desire by Congress to 

15   limit  duplicative  recoveries.    This  desire  makes  sense,  given  that  Section  1151 

16   disability  benefits  are  an  administrative  remedy  for  veterans  injured  or  killed 

17   while receiving care at Veteran’s Administration hospitals, and a recovery under 

18   the  FTCA  is  essentially  the  same  remedy.    Absent  from  the  language  and 
                                                   12
 1   legislative  history  for  Section  1710  is  the  language  prohibiting  duplicative 

 2   recoveries found in Section 1151.  It is one thing to require an offset for benefits 

 3   that  are  meant  to  provide  an  alternative  to  tort  damages,  and  another  thing 

 4   entirely  to  require  an  offset  that  would  force  a  veteran  to  continue  to  receive 

 5   medical care from his tortfeasor.  

 6          Nor do we find support for the government’s position in Brooks v. United 

 7   States, 337 U.S. 49 (1949).  There, the Supreme Court considered whether service 

 8   members,  who  may  not  sue  the  United  States  for  injuries  received  during  their 

 9   service, may sue for “injuries not incident to their service.”  Id. at 50.  Answering 

10   in the affirmative, the Court remanded the case to the Fourth Circuit to consider, 

11   in  the  first  instance,  whether  an  offset  should  be  taken  for  past  medical  care  or 

12   disability benefits, noting that its holding: 

13                 does  not  mean  that  the  amount  payable  under 
14                 servicemenʹs  benefit  laws  should  not  be  deducted,  or 
15                 taken  into  consideration,  when  the  serviceman  obtains 
16                 judgment  under  the  Tort  Claims  Act.    Without  the 
17                 benefit  of  argument  in  this  Court,  or  discussion  of  the 
18                 matter  in  the  Court  of  Appeals,  we  now  see  no 
19                 indication that Congress meant the United States to pay 
20                 twice  for  the  same  injury.    Certain  elements  of  tort 
21                 damages  may  be  the  equivalent  of  elements  taken  into 
22                 account  in  providing  disability  payments.    It  would 
23                 seem  incongruous,  at  first  glance,  if  the  United  States 
                                                   13
 1                 should  have  to  pay  in  tort  for  hospital  expenses  it  had 
 2                 already paid, for example.  
 3                  
 4   Id. at 53‐54.  On remand, the Fourth Circuit held that it was proper to offset any 

 5   award  for  “hospital  or  medical  expenses  which  the  government  has  paid  or  on 

 6   account  of  loss  of  earning  power  for  the  period  for  which  he  has  drawn  army 

 7   pay.  It seems equally clear that the award should be diminished by the amount 

 8   which he has received or is to receive from the government by way of disability 

 9   benefits.”  United  States  v.  Brooks,  176  F.2d  482,  484  (4th  Cir.  1949).    The  Fourth 

10   Circuit made no mention of an offset for future medical costs.   

11          The  Seventh  Circuit  examined  the  Supreme  Court’s  decision  in  Brooks  in 

12   Molzof v. United States, 6 F.3d 461, 466 (7th Cir. 1993).  There, plaintiff was injured 

13   as  a  result  of  medical  malpractice  at  a  VA  hospital,  suffering  irreversible  brain 

14   damage  that  required  continued  hospitalization.    Id.  at  463.    The  district  court, 

15   relying  on  Brooks,  found  that  requiring  the  government  to  pay  for  care  that  the 

16   VA  could  provide  for  free  would  constitute  “punitive  damages,”  which  are 

17   barred by the FTCA.  Id.  The Seventh Circuit affirmed, but the Supreme Court 

18   reversed,  concluding  that  the  FTCA  “bars  the  recovery  only  of  what  are  legally 

19   considered  ‘punitive  damages’  under  traditional  common‐law  principles.” 


                                                    14
 1   Molzof v. United States, 502 U.S. 301, 312 (1992).  On remand, the Seventh Circuit 

 2   found: 

 3                Brooks  is  not  controlling.    In  the  present  case,  the 
 4                Supreme Court decided, at least implicitly, that nothing 
 5                under  the  FTCA  or  other  provision  of  federal  law 
 6                prohibited the government from paying twice for future 
 7                medical expenses.  The Court concluded that awarding 
 8                future  expenses  in  the  light  of  free  care  was  not 
 9                punitive.    Whether  such  an  award  is  permissible,  the 
10                Court  indicated,  was  a  matter  of  state  law.    Thus,  the 
11                issue  with  which  we  are  confronted  on  remand  is  not 
12                what Congress intended, but rather whether state law, in 
13                particular, Wisconsin law, permits double payment. 
14                 
15   6 F.3d at 464 (internal citation omitted). 

16          We  agree,  and  hold  that  federal  law  does  not  require  an  offset  against  a 

17   veteran’s damages award for future medical care that could be provided at a VA 

18   facility.    Federal  law  disfavors  an  outcome  whereby  a  litigant  is  “obligated  to 

19   seek medical care from the party whose negligence created his need for such care 

20   simply because that party offers it without charge.”  Ulrich, 853 F.2d at 1084.  See 

21   also  Feeley  v.  United  States,  337  F.2d  924,  934–35  (3d  Cir.  1964)  (same).    As  aptly 

22   stated by the Third Circuit:  

23                  A  victim  of  anotherʹs  tort  is  entitled,  we  think,  to 
24                  choose,  within  reasonable  limits,  his  own  doctor  and 
25                  place of confinement, if such care is necessary.  To force 
                                                     15
 1                 a  plaintiff  to  choose  between  accepting  public  aid  or 
 2                 bearing  the  expense  of  rehabilitation  himself  is  an 
 3                 unreasonable choice.  The plaintiff may not be satisfied 
 4                 with  the  public  facilities;  he  may  feel  that  a  particular 
 5                 private  physician  is  superior;  in  the  future  because  of 
 6                 over‐crowded  conditions  he  may  not  even  be  able  to 
 7                 receive  timely  care.    These  are  only  a  few  of  many 
 8                 considerations  with  which  an  individual  may  be  faced 
 9                 in  selecting  treatment.    The  plaintiffʹs  past  use  of  the 
10                 government  facilities  does  not  ensure  his  future  use  of 
11                 them.    He  will  now  have  the  funds  available  to  him  to 
12                 enable  him  to  seek  private  care.    He  should  not  be 
13                 denied this opportunity. 
14                  
15   Feeley, 337 F.2d at 935.   

16          Our analysis, however, does not end there.  Damages in FTCA actions are 

17   determined by the law of the state in which the tort occurred, Ulrich, 853 F.2d at 

18   1081‐82, so even if federal law does not require an offset we must next consider 

19   whether  such  an  offset  is  warranted  under  state  law.    In  New  York,  collateral 

20   source  payments  are  governed  by  N.Y.  CPLR  §  4545,  which,  at  the  time 

21   Malmberg commenced the instant suit, provided in relevant part that: 

22                 In  any  action  brought  to  recover  damages  for  personal 
23                 injury  .  .  .  where  the  plaintiff  seeks  to  recover  for  the 
24                 cost  of  medical  care,  dental  care,  custodial  care  or 
25                 rehabilitation  services,  loss  of  earnings  or  other 
26                 economic  loss,  evidence  shall  be  admissible  for 
27                 consideration  by  the  court  to  establish  that  any  such 
28                 past  or  future  cost  or  expense  was  or  will,  with 
                                                    16
 1               reasonable  certainty,  be  replaced  or  indemnified,  in 
 2               whole  or  in  part,  from  any  collateral  source  such  as 
 3               insurance  (except  for  life  insurance),  social  security 
 4               (except those benefits provided under title XVIII of the 
 5               social security act), workers’ compensation or employee 
 6               benefit programs (except such collateral sources entitled 
 7               by  law  to  liens  against  any  recover  of  the  plaintiff).    If 
 8               the  court  finds  that  any  such  cost  or  expense  was  or 
 9               will,  with  reasonable  certainty,  be  replaced  or 
10               indemnified  from  any  collateral  source,  it  shall  reduce 
11               the  amount  of  the  award  by  such  finding,  minus  an 
12               amount equal to the premiums paid by the plaintiff for 
13               such  benefits  for  the  two‐year  period  immediately 
14               preceding  the  accrual  of  such  action  and  minus  an 
15               amount equal to the projected future cost to the plaintiff 
16               of maintaining such benefits.  
17                
18   N.Y. C.P.L.R. § 4545(c) (McKinney 2006).2 

19           At common law, a plaintiff’s award for economic damages such as medical 

20   costs was not offset by payments from collateral sources such as insurance.  Oden 

21   v.  Chemung  Cty.  Indus.  Dev.  Agency,  87  N.Y.2d  81,  85‐86  (1995).    The  traditional 

22   rule  was  “based  on  the  premise  that  a  negligent  defendant  should  not,  in 

23   fairness, be permitted to reduce its liability by the proceeds of insurance or some 

24   other  source  to  which  that  defendant  has  not  contributed.”    Id.  at  85.    The 

25   common‐law  rule  was abrogated  by  statute, and as  Section 4545(c)  “is  a  statute 

     2
      Section 4545(c) was amended in November of 2009 and redesignated as section 4545(a), but the amendment does
     not apply to this case, which was commenced in 2006. See 2009 Sess. Laws News of N.Y. Ch. 494, pt. F, §§ 2, 9 (S.
     66002) (McKinney’s).
                                                            17
 1   enacted in derogation of the common law . . . it is to be strictly construed . . . in 

 2   the narrowest sense that its words and underlying purposes permit.”  Id. at 85.  

 3          Section 4545 is silent as to the issue before us: whether an injured plaintiff 

 4   is  subject  to  an  offset  because  he  is  entitled  to  receive  services  from  a  tortfeasor 

 5   responsible for his injuries.  The parties do not cite, and we have not found, any 

 6   cases dealing with the  applicability of Section 4545 to  medical services provided 

 7   by the Veteran’s Administration.   

 8          The  plain  language  of  Section  4545,  however,  suggests  that  a  tortfeasor’s 

 9   offer  to  provide  a  plaintiff    with  free  medical  services  at  the  torfeasor’s  facility 

10   does not warrant an offset against the damages award.  Section 4545 provides for 

11   a reduction of the damages award with respect to costs of medical care “[i]f the 

12   court finds that any such cost or expense was or will, with reasonable certainty, 

13   be  replaced  or  indemnified  from  any  collateral  source.”    If  the  plaintiff  seeks 

14   medical care from a non‐VA provider—which, as discussed, is his prerogative—

15   the  costs  of  that  medical  care  cannot  be  regarded  as  “replaced  or  indemnified” 

16   merely because the plaintiff elected not to accept the opportunity to receive free 

17   medical care from the VA.  Indeed, the government has not demonstrated that, 



                                                     18
 1   under  these  circumstances,  plaintiff’s  future  medical  care  costs  “will,  with 

 2   reasonable certainty, be replaced or indemnified from any collateral source.”  

 3         Moreover,  in  an  analogous  context,  several  New  York  trial  courts  have 

 4   declined to offset awards intended to provide plaintiffs with medical services in 

 5   the future, in part because such an offset would deprive plaintiffs of the ability to 

 6   choose  their  own  medical  services  caregiver.  In  Andrialis  v.  Snyder,  an  infant 

 7   injured as a result of the defendants’ medical malpractice was awarded damages 

 8   to  provide  for  future  medical  services,  including  physical,  occupational  and 

 9   speech  therapy.  603  N.Y.S.2d  670  (N.Y.  Sup.  Ct.  N.Y.  Cty.  1993).    Defendants 

10   sought an offset pursuant to Section 4545 on the ground that “the infant plaintiff 

11   would  be  eligible  under  certain  circumstances  to  receive  physical  therapy, 

12   occupational  therapy,  speech  therapy  and  psychotherapy”  provided  for  free 

13   from her school district.  Id.  The trial court declined to offset the damages on the 

14   grounds  that  the  provision  of  such  services  by  the  state  was  not  reasonably 

15   certain, noting that such an offset would mean that: 

16                the  parents  could  not  select  the  therapist.    The  infant 
17                plaintiff  would  be  treated  only  by  those  practitioners 
18                approved  by  the  Board  of  Education  and  the  State 
19                Education  Department  who  would  be  paid  a 
20                contractual rate arrived at by competitive bidding. 
                                                 19
 1                 
 2   Id.  The Andrialis court further observed that: 

 3                   A distinction can be made between insurance policies or 
 4                   statutes  that  provide  payment  for  medical  services  by 
 5                   practitioners or institutions selected by the patient and a 
 6                   statute  which  may  provide  services  by  practitioners  or 
 7                   institutions selected by a government agency.  Should a 
 8                   plaintiff  who  may  be  entitled  to  medical  services 
 9                   without charge at a Veteran’s Administration facility be 
10                   precluded  from  recovering  for  future  medical  or 
11                   hospital expenses? 
12                    
13   Id.  See also, e.g., Giventer ex rel. Giventer v. Rementeria, 705 N.Y.S.2d 863 (N.Y. Sup. 

14   Ct.  Rich.  Cty.  2000)  (“The  jury’s  awards  will  permit  Evan  and  his  parents  to 

15   obtain the care that they choose, from doctors and nurses of their choice, without 

16   any limitations such as pre‐approval or being on a list for treatment or any other 

17   constraints which accompany managed care.  An HMO would not replace what 

18   the  jury  awarded  and  cannot  give  rise to  a  collateral  source  offset.”);  Ventura  v. 

19   Fisher, 798 N.Y.S.2d 714 (N.Y. Civ. Ct. Kings Cty. 2004) (same) (collecting cases).  

20          The  Second  Department  expressed  a  similar  reluctance  to  cabin  future 

21   treatment choices in the context of considering whether Section 4545 required an 

22   offset  where  the  plaintiff’s  health  insurance  coverage  flowed  through  her 

23   husband’s  employer.  Kihl  v.  Pfeffer,  848  N.Y.S.2d  200  (2d  Dep’t  2007).    In 


                                                   20
 1   considering  whether  it  was  “reasonably  certain”  the  insurance  coverage  would 

 2   be available in the future, the Appellate Division noted that her “receipt of future 

 3   collateral  source  benefits  is  not  within  her  own  control,  but  rather,  is  wholly 

 4   dependent upon the continued employment of her husband.”  Id.  While Section 

 5   4545 aimed to prevent “double recoveries,” it was “not meant to enslave a health 

 6   care beneficiary to a particular employer or insurance provider.”  Id.  Taking into 

 7   account that concern, along with other factors, the Second Department affirmed 

 8   the trial court’s decision not to offset, noting that “[i]n many cases, no one factor, 

 9   standing  alone,  will  necessarily  support  the  grant  or  denial  of  collateral  source 

10   reductions.”  Id.  Instead, “[e]ach case involving potential future collateral source 

11   reductions to awards for economic loss must be judged on its own unique facts 

12   and merits.”  Id. 

13          Based  on  the  plain  language  of  Section  4545,  and  the  “unique  facts  and 

14   merits” presented here, we vacate the district court’s decision insofar as it offset 

15   Malmberg’s  award  for  future  medical  services  and  supplies  that  could  be 

16   provided by the VA for free.  There is, as the Andrialis court noted, a difference 

17   between insurance policies that allow patients to select their own providers and 

18   reimburse  payments  for  those  services,  and  programs  that  allow  government 
                                                  21
 1   agencies  to  select  medical  providers  for  the  patients.    Malmberg  should  not  be 

 2   forced  by  virtue  of  his  finances  to  continue  to  accept  medical  care  from  the 

 3   tortfeasor responsible for his injuries.  See also Molzof, 6 F.3d at 468 (“[W]e share 

 4   the  reluctance  of  other  courts  addressing  this  issue  to  deny  the  plaintiff  the 

 5   freedom to choose his medical provider and, in effect, to compel him to undergo 

 6   treatment from his tortfeasor.”).  

 7           Finally,  we  find  that  Malmberg’s  satisfaction—or  lack  thereof—with  the 

 8   care being provided by the VA is simply not relevant to the analysis of whether 

 9   there  should  be  an  offset  for  future  medical  services.3    We  recognize,  as  other 

10   courts have, that there is some risk of a double recovery to the extent Malmberg 

11   elects  to  continue  receiving  services  from  the  VA,  but  any  such  concern  is  for 

12   Congress and not this Court.  See Ulrich, 853 F.2d at 1084; Feeley, 337 F.2d at 935.    

13           As  we  find  that  the  district  court  improperly  offset  Malmberg’s  damages 

14   award  to  the  extent  that  it  offset  for  future  medical  services  and  supplies  that 

     3   The district court relied on testimony from Malmberg’s treating physician to support its conclusion that 
     Malmberg was satisfied with his care at the VA: 
      
                        Q: Yes, sir, are you aware of that, that Mr. Malmberg is satisfied with the 
                        care and treatment heʹs receiving from Dr. Thompson? 
                         
                         A: He has expressed that it is helpful to him. 
                         
     Malberg, 2014 WL 4184737, at *7.  The district court did not address Malmberg’s testimony that if he had 
     the financial means to do so, he would seek treatment elsewhere. 
                                                              22
 1   could be provided by the VA for free, we need not reach Malmberg’s arguments 

 2   that  either  (1)  the  government  waived  its  right  to  an  offset  by  not  seeking  one 

 3   until  after  Malmberg  rested  in  the  damages  trial;  or  (2)  that  the  district  court 

 4   abused  its  discretion  in  accepting  a  late  expert  report  from  the  government 

 5   raising the issue for the first time.  On remand, the district court shall adjust its 

 6   damages calculations to no longer offset for the costs of future medical services 

 7   and supplies.  In addition, both parties have noted certain mathematical errors in 

 8   the district court’s final damages award, which the district court should correct 

 9   on remand.  

10          II.    The ad damnum clause. 

11          Before filing a personal injury lawsuit, the FTCA requires a plaintiff to first 

12   file  an  administrative  claim  with  the  appropriate  federal  agency.    28  U.S.C.  § 

13   2675(a).    If  the  federal  agency  denies  the  claim,  a  plaintiff  may  bring  such  a 

14   lawsuit  in  federal  court,  but  the  damages  sought  in  such  a  lawsuit  may  not 

15   exceed the amount sought in the administrative claim: 

16                 Action under this section shall not be instituted for any 
17                 sum  in  excess  of  the  amount  of  the  claim  presented  to 
18                 the federal agency, except where the increased amount 
19                 is  based  upon  newly  discovered  evidence  not 
20                 reasonably  discoverable  at  the  time  of  presenting  the 
                                                  23
 1                claim  to  the  federal  agency,  or  upon  allegation  and 
 2                proof of intervening facts, relating to the amount of the 
 3                claim. 
 4                 
 5   28 U.S.C. § 2675(b).   

 6          “The FTCA, as a statute waiving sovereign immunity, must be complied  

 7   with  strictly.”  OʹRourke  v.  E.  Air  Lines,  Inc.,  730  F.2d  842,  856  (2d  Cir.  1984), 

 8   abrogated on other grounds by Salve Regina Coll. v. Russell, 499 U.S. 225 (1991).  To 

 9   recover  damages  in  excess  of  the  amount  set  forth  in  the  administrative  claim, 

10   then, one of the two exceptions set forth in the statute must apply: “the increased 

11   amount is based upon newly discovered evidence not reasonably discoverable at 

12   the  time  of  presenting  the  claim  to  the  federal  agency,”  or  there  is  “proof  of 

13   intervening facts, relating to the amount of the claim.”  28 U.S.C. § 2675(b).  The 

14   plaintiff  bears  the  burden  of  demonstrating  that  one  of  the  exceptions  applies.  

15   Cf.  O’Rourke,  730  F.2d  at  856.    We  review  a  district  court’s  finding  regarding 

16   “newly  discovered  evidence”  and  “intervening  facts”  for  clear  error.    See,  e.g., 

17   Zurba v. United States, 318 F.3d 736, 739 (7th Cir. 2003).      

18          Malmberg sought damages of $6,000,000 when he filed his administrative 

19   claim,  and  requested  that  amount  in  his  ad  damnum  when  he  eventually  filed 

20   suit.  In July 2012, he moved to increase the ad damnum to $15,000,000.  Shortly 
                                                   24
 1   thereafter,  he  sought  to  amend  that  motion,  seeking  to  further  increase  the  ad 

 2   damnum  to  $25,000,000.    Malmberg  argued  that  an  increased  ad  damnum  was 

 3   necessary  because  (1)  when  he  filed  his  administrative  claim  in  2006,  the  full 

 4   extent  of  his  injuries  and  their  lasting  effect  were  not  known  and  were 

 5   unforeseeable;  and  (2)  between  2006  and  2012,  New  York  courts  in  four  cases 

 6   increased  the  amounts  awarded  for  pain  and  suffering  for  similar  injuries  to 

 7   between  $10,000,000  and  $35,000,000,  and  this  evolution  of  the  law  was 

 8   unforeseeable.  

 9         The  district  court  denied  the  motion  in  October  2012,  finding  that  while 

10   Malmberg’s 

11                condition  has  deteriorated,  and  arguably  has 
12                deteriorated  significantly,  since  the  time  he  filed  his 
13                administrative claim in January 2006, Plaintiff has failed 
14                to  point  to  any  evidence  in  the  record  to  demonstrate 
15                that this deterioration is anything more than the wors[t] 
16                case  scenario  for  the  injuries  he  suffered  as  a  result  of 
17                Defendantʹs  negligence.    Moreover,  he  has  failed  to 
18                demonstrate  that  this  wors[t]  case  scenario  was  not 
19                reasonably  foreseeable  at  the  time  that  he  filed  his 
20                administrative  claim.    In  fact,  in  his  administrative 
21                claim,  he  stated  that  “the  care  [he  received]  prior, 
22                during  and  after  surgery  was  rendered  negligently  ... 
23                [and  that]  [a]s  a  result  of  this  negligent  treatment  [he 
24                was] left with paralysis involving all extremities.”  
25                 
                                                  25
 1   Malmberg  v.  United  States,  No.  5:06‐cv‐1042  (FJS/TWD),  2012  WL  4953091,  at  *2 

 2   (N.D.N.Y. Oct. 15, 2012) (alteration omitted).  

 3          The  district  court’s  finding  based  on  the  record  before  it  in  2012  is  not 

 4   clearly  erroneous.    In  O’Rourke,  we  observed  that  “other  courts  that  have  ruled 

 5   on  the  scope  of  [section  2675(b)]  have  granted  motions  to  amend  ad  damnum 

 6   clauses  only  when  an  unexpected  change  occurred  either  in  the  law  or  in  a 

 7   medical diagnosis.”  O’Rourke, 730 F.2d at 856.  Here, the district court found that 

 8   Malmberg  failed  to  demonstrate  that  the  evidence  he  presented  to  support  that 

 9   motion was “either material or newly discovered evidence that he could not have 

10   reasonably  discovered  prior  to  filing  his  administrative  complaint.”    Malmberg, 

11   2012 WL 4953091, at *6.  In light of the record evidence of Malmberg’s extensive 

12   injuries  at  the  time  he  filed  his  2006  administrative  claim,  this  finding  is  not 

13   clearly erroneous. 

14          However,  when  Malmberg  again  moved  to  increase  the  ad  damnum  in 

15   May 2013, after the bench trial on damages, the record was materially different.  

16   During the trial, Dr. David Hunsinger, Malmberg’s treating physician at the VA, 

17   testified that the extent of Malmberg’s deterioration was not foreseeable in 2006: 



                                                  26
 1               Q:  Okay.    In  this  case  Mr.  Malmberg  filed  a  claim, 
 2               this  claim  in  2006,  and  I  just  want  to  ask  you,  and  I’ll 
 3               take  you  in  particular,  in  2006,  as  far  as  you  were 
 4               concerned,  was  it  reasonably  foreseeable  that  you 
 5               would  be  able  to  predict  the  deterioration  that  he  has 
 6               today in his medical status? 
 7                
 8               A:  No.   
 9   App’x at 618‐19.  

10          In  denying  the  renewed  motion  to  increase  the  ad  damnum,  the  district 

11   court found that “[t]here is no evidence from the record, specifically in reviewing 

12   the  transcript  of  the  damages  trial,  that  Plaintiff  should  be  able  to  change  the 

13   specific  amount  of  damages  he  claims.”    Malmberg,  2014  WL  4184737,  at  *15.  

14   Because  it  is  not  clear  from  the  above  statement  whether  the  district  court 

15   overlooked Hunsinger’s testimony, or considered and rejected the testimony, we 

16   vacate  the  denial  and  remand  with  instructions  that  the  district  court  consider 

17   the  motion  to  increase  the  ad  damnum  anew,  taking  into  account  Hunsinger’s 

18   testimony.  

19          III.    The award for pain and suffering.  

20          We  review  a  district  court’s  finding  of  facts  in  support  of  its  FTCA 

21   damages award for clear error, Presley v. United States Postal Serv., 317 F.3d 167, 

22   174 (2d Cir. 2003), but we review the nature and measure of its FTCA damages 
                                                   27
 1   award according to the law of the state in which the tort occurred, see, e.g., Bravo 

 2   v. United States, 532 F.3d 1154, 1160‐61 (11th Cir. 2008); Davis v. United States, 375 

 3   F.3d 590, 591 (7th Cir. 2004).   

 4           In determining Malmberg’s award for pain and suffering, the district court 

 5   set forth the injuries suffered by Malmberg as a result of the VA’s malpractice, to 

 6   wit: 

 7                 1. He has lost the ability to stand, walk, or use his legs. 
 8                 2. He has very limited use of his hands, and what he has 
 9                 is diminishing as time passes. 
10                 3. He suffers from daily uncontrollable spasms in which 
11                 his legs uncontrollably bounce around. 
12                 4. He has incontinence of urine requiring multiple self‐
13                 catheterizations daily causing spillage of urine, periodic 
14                 urinary  tract  infections,  and  repeated  so[i]ling  of  his 
15                 clothes and bedding. 
16                 5.  He  has  bowel  incontinence  resulting  in  accidents  in 
17                 which he soils his clothes and bedding. 
18                 6. He has had significant long‐standing decubitus ulcers 
19                 which he will be at risk for all of his life. 
20                 7. He has frequent bouts or episodes of constipation and 
21                 diarrhea and abdominal pain. 
22                 8. He has significant daily physical pain requiring daily 
23                 pain medications to help partially control his pain. 
24                 9.  The  medications  he  takes  affect  his  ability  to 
25                 concentrate and impact his ability to remain alert. 
26                 10. He has loss of sexual function. 
27                 11. He has significant psychological issues because of all 
28                 of  his  physical  disabilities.    Psychological  problems 
29                 include  frequent  nightmares,  constant  fear  of  having 
                                                 28
 1                  “accidents”  concerning  his  bladder  and  his  bowel 
 2                  resulting in his being fearful of leaving his home, being 
 3                  fearful  of  getting  fat  and  not  being  able  to  operate  his 
 4                  wheelchair,  even  though  as  the  Court  knows,  he  has 
 5                  been  unable  to  eat  as  any  normal  person  would  do, 
 6                  being  consumed  by  his  disabilities,  and  ongoing 
 7                  depression. 
 8                  12.  He  has  lost  his  independence  and  must  rely  on 
 9                  others for many of the most basic needs. 
10                  13.  He  has  difficulty  maneuvering  his  wheelchair  even 
11                  in his own home and is forced to deal with accessibility 
12                  problems on a daily basis. 
13                  14.  He  has  to  face  the  daily  multiple  issues  that  a 
14                  catastrophically  injured  person  experiences  that  able‐
15                  bodied individuals often do not appreciate and ignore. 
16    

17   Malmberg,  2014  WL  4184737  at  *12.    Neither  party  challenges  these  findings  of 

18   fact. 

19            The district court then provided the following explanation for its pain and 

20   suffering award: 

21                  As  evidenced  above,  the  significant  changes  to 
22                  Plaintiffʹs life are severe and real.  They are not, in any 
23                  sense,  mere  speculation.    Unequivocally,  Plaintiffʹs 
24                  injuries  are  permanent,  devastating,  and  catastrophic.  
25                  The  range  in  New  York  is  normally  between  $500,000 
26                  and  $1,500,000  dollars  for  a  pain  and  suffering  award.  
27                  Therefore,  the  Court  will  award  Plaintiff  $500,000  for 
28                  past  pain  and  suffering  and  $1,500,000  for  future  pain 
29                  and suffering. 
30   Id.  
                                                    29
 1          This sparse analysis by the district court provides little on which we may 

 2   base our review, and thus fails as a matter of law.  See Arpin v. United States, 521 

 3   F.3d  769,  776  (7th  Cir.  2008)  (noting  that  when  a  district  court  determines  the 

 4   amount  of  damages  following  a  bench  trial,  “the  judge  must  indicate  the 

 5   reasoning  process  that  connects  the  evidence  to  the  conclusion”  (internal 

 6   quotation marks omitted)).   

 7          Acknowleding that “personal injury awards, especially those for pain and 

 8   suffering, are subjective opinions which are formulated without the availability, 

 9   or guidance, of precise mathematical quantification,” Reed v. City of New York, 757 

10   N.Y.S.2d  244,  248  (1st  Dep’t  2003),  here,  the  district  court  failed  to  provide 

11   sufficient rationale for its award.  It did not, for example, point to a single case or 

12   jury  award  to  support  its  conclusion  that  the  range  in  New  York  for  pain  and 

13   suffering  awards  for  plaintiffs  who  suffered  permanenant  and  catastrophic 

14   injuries    injuries  “is  normally  between  $500,000  and  $1.5  million.”    Indeed,  the 

15   only quadriplegia cases it cited appear in a footnote, and each provides for a far 

16   greater  recovery  than  the  district  court  awarded  here.    Malmberg,  2014  WL 

17   4184737 at *10 n.15 (citing Saladino v. Stewart & Stevenson Servs., Inc., No. 01 Civ. 

18   7644(SLT), 2011 WL 284476, at *11 (E.D.N .Y.  Jan. 26, 2011), affʹd, 500 F. Appʹx 69 
                                                  30
 1   (2d  Cir.  2012)  ($15  million  award  did  not  deviate  materially  from  reasonable 

 2   compensation);  Barnhard  v.  Cybex  Intʹl,  Inc.,  864  N.Y.S.2d  378  (4th  Depʹt  2008) 

 3   (award  of  $3  million  for  past  pain  and  suffering  and  $9  million  for  future  pain 

 4   and suffering); McMillan v. City of New York, Nos. 03–CV–6049, 08–CV–2887, 2008 

 5   WL  4287573  (E.D.N.Y.  Sept.  19,  2008)  (award  of  $4  million  for  past  pain  and 

 6   suffering and $7.5 million for future pain and suffering)).  

 7          Absent  further  analysis  and  clearer  reasoning  by  the  district  court,  we 

 8   cannot make a fair determination about whether the pain and suffering award is 

 9   inadequate. We thus vacate the award of damages for past and future pain and 

10   suffering.  Because we do not decide at this time the adequacy of the award, we 

11   need  not  decide  the  appropriate  standard  of  review  applicable  for  a  district 

12   court’s  FTCA  damages  award  where  the  nature  and  measure  of  damages  is 

13   governed by New York law. The district court is free, on remand, to set damages 

14   as it sees fit, but it must explain its rationale. 

15          IV.    The cross‐appeal. 

16          In its cross‐appeal, the United States argues that the district court abused 

17   its discretion by failing to make an offset for VA‐provided home health services.  

18   We  disagree.    Section  4545(c)  requires  that  a  defendant  prove  that  future  costs 
                                                  31
 1   “will, with reasonable certainty, be replaced or indemnified, in whole or in part, 

 2   from any collateral source.”  “Reasonable certainty” means that “the court must 

 3   find that the plaintiff is legally entitled to the continued receipt of such collateral 

 4   source,  pursuant  to  a  contract  or  otherwise  enforceable  agreement,  subject  only 

 5   to the continued payment of a premium and such other financial obligations as 

 6   may  be  required  by  such  agreement.”    C.P.L.R.  §  4545(c)  (now  codified  at 

 7   C.P.L.R. § 4545(a)). 

 8          We agree with the district court that the government failed to demonstrate, 

 9   with  reasonable  certainty,  that  the  home  health  services  would  continue  to  be 

10   funded by the VA.  While Malmberg’s court‐endorsed life care plan calls for 21 

11   hours  per  week  of  such  services  until  Malmberg  reaches  the  age  of  62,  and  18 

12   hours  daily  thereafter,  the  government  admits  that  the  VA’s  standard  policy 

13   provides  only  14  hours  a  week  of  care.    The  record  reflects  that,  to  the  extent 

14   Malmberg requires more than 14 hours of weekly care, he must obtain multiple, 

15   contingent approvals, including periodic submissions for review.  In the absence 

16   of  evidence  demonstrating  the  requisite  “reasonable  certainty,”  we  leave 

17   undisturbed the district court’s judgment on this issue.  

18    
                                                   32
1                                    CONCLUSION 

2         For the reasons given above, the decision of the district court is affirmed in 

3   part and vacated in part, and remanded for further proceedings consistent with 

4   this opinion.  




                                             33